UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2014 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2014 Semiannual Report to Shareholders DWS Core Fixed Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 31 Notes to Financial Statements 44 Information About Your Fund's Expenses 46 Advisory Agreement Board Considerations and Fee Evaluation 51 Account Management Resources 53 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary April 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 2.65% 0.49% 5.73% 2.82% Adjusted for the Maximum Sales Charge (max 4.50% load) –1.96% –4.03% 4.76% 2.35% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 0.74% 5.72% 2.51% Adjusted for the Maximum Sales Charge (max 4.50% load) –3.79% 4.75% 2.04% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 2.26% –0.28% 4.95% 2.05% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.74% –3.21% 4.79% 2.05% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.14% 4.90% 1.73% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.07% 4.73% 1.73% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 2.27% –0.27% 4.96% 2.05% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.27% –0.27% 4.96% 2.05% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.02% 4.93% 1.74% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.02% 4.93% 1.74% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 2.52% 0.34% 5.50% 2.59% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 0.49% 5.48% 2.27% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 2.73% 0.74% 5.94% 3.00% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 0.89% 5.89% 2.67% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 2.78% 0.75% 6.03% 3.09% Barclays U.S. Aggregate Bond Index† 1.74% –0.26% 4.88% 4.83% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 0.89% 5.98% 2.76% Barclays U.S. Aggregate Bond Index† –0.10% 4.80% 4.46% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.04%, 1.86%, 1.72%, 1.37%, 0.77% and 0.67% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class S. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 4/30/14 $ 10/31/13 $ Distribution Information as of 4/30/14 Income Dividends, Six Months $ April Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended April 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.02%, 1.26%, 1.39% and 2.38% for Class A, B, C and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.54%, 1.67%, 1.81% and 2.80% for Class A, B, C and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Effective June 2, 2014, Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, no longer serves as subadvisor to the fund and day-to-day portfolio management of the fund transitioned to Deutsche Investment Management Americas Inc. Prior to June 2, 2014, FFTW served as the subadvisor to the fund. Dominick DeAlto, Head of Global Multi-Sector Fixed Income and Head of Sector Rotation, FFTW Portfolio Manager of the fund. Began managing the fund in 2013. — Joined FFTW in 2013 from Deutsche Asset & Wealth Management where he was Head of Product Management and Development for DB Advisors; previously, was Head of Fixed Income (Americas) for Robeco, Weiss Peck & Greer Investment Management where he oversaw the management of US and global fixed income assets. Prior to Robeco, held various fixed income portfolio manager positions the longest of which was with Chase Asset Management, a predecessor of J.P. Morgan Asset Management. Began career as a credit analyst at Chase Securities Inc. — Over 23 years of investment experience. — BS in Economics, State University of New York, SUNY-Oneonta. Gary Chan, CFA, FFTW Portfolio Manager of the fund. Began managing the fund in 2012. — Joined FFTW in 2006. — Prior to joining FFTW, worked as a financial/economic analyst in the Credit and Risk Management Division and analyst in the Markets Group at the Federal Reserve Bank of New York. — BS, Management, Binghamton University; MA, Applied Statistics, Columbia University. Effective June 2, 2014, the portfolio management team is as follows: William Chepolis, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. Gregory M. Staples, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2005 with 23 years of industry experience. Prior to joining, he served as a Senior Managing Director at MONY. — Co-Head of US Fixed Income Portfolio Management: New York. — BA in Economics, Columbia College; MBA from New York University, Stern School of Business; CFA Charterholder. Thomas M. Farina, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2006 with 12 years of industry experience. Prior to joining, he held roles at Merrill Lynch Investment Management, Greenwich NatWest and at DnB Asset Management. He began his career as a Ratings Analyst at Standard & Poor's. — Senior Portfolio Manager and Head of the Corporate Sector Fixed Income Team: New York. — BA and MA in Economics, State University of New York at Albany; CFA Charterholder. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2014 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 39.2% Consumer Discretionary 3.2% 21st Century Fox America, Inc., 6.15%, 3/1/2037 Comcast Corp., 6.4%, 3/1/2040 DISH DBS Corp., 5.125%, 5/1/2020 Ford Motor Co., 4.75%, 1/15/2043 Macy's Retail Holdings, Inc., 4.3%, 2/15/2043 (a) NBCUniversal Enterprise, Inc., 144A, 1.974%, 4/15/2019 Consumer Staples 0.2% Altria Group, Inc., 10.2%, 2/6/2039 Energy 4.8% ConocoPhillips Co., 2.4%, 12/15/2022 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 ONEOK Partners LP, 6.15%, 10/1/2016 Petrobras International Finance Co., 3.875%, 1/27/2016 Petroleos Mexicanos, 3.5%, 1/30/2023 Plains All American Pipeline LP, 3.65%, 6/1/2022 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Financials 20.8% American International Group, Inc., 4.125%, 2/15/2024 (a) Bank of America Corp.: 3.3%, 1/11/2023 5.75%, 12/1/2017 6.5%, 8/1/2016 BPCE SA, 2.5%, 12/10/2018 Citigroup, Inc.: 1.75%, 5/1/2018 5.0%, 9/15/2014 5.375%, 8/9/2020 6.125%, 11/21/2017 Fifth Third Bancorp, 5.45%, 1/15/2017 (a) General Electric Capital Corp., Series A, 6.875%, 1/10/2039 HSBC Finance Corp., 5.5%, 1/19/2016 (a) HSBC Holdings PLC, 6.5%, 5/2/2036 Intesa Sanpaolo SpA: 3.125%, 1/15/2016 3.875%, 1/15/2019 JPMorgan Chase & Co.: 1.44%*, 9/1/2015 2.35%, 1/28/2019 (a) 5.125%, 9/15/2014 6.4%, 5/15/2038 (a) MetLife, Inc., 6.4%, 12/15/2036 Morgan Stanley: 1.75%, 2/25/2016 Series F, 5.625%, 9/23/2019 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc., 6.625%, 6/21/2040 Royal Bank of Scotland Group PLC, 1.875%, 3/31/2017 Santander UK PLC, 144A, 5.0%, 11/7/2023 (a) Sarawak International, Inc., 5.5%, 8/3/2015 The Goldman Sachs Group, Inc.: 2.625%, 1/31/2019 6.75%, 10/1/2037 U.S. Bank NA, 3.778%, 4/29/2020 Industrials 2.4% Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Masco Corp., 6.125%, 10/3/2016 Information Technology 0.7% Apple, Inc., 2.4%, 5/3/2023 (a) Hewlett-Packard Co., 3.0%, 9/15/2016 Materials 1.4% Corp Nacional del Cobre de Chile, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 3.0%, 11/15/2022 International Paper Co., 4.75%, 2/15/2022 Telecommunication Services 3.1% AT&T, Inc., 2.625%, 12/1/2022 (a) Deutsche Telekom International Finance BV, 144A, 2.25%, 3/6/2017 Verizon Communications, Inc.: 3.45%, 3/15/2021 5.15%, 9/15/2023 6.55%, 9/15/2043 Utilities 2.6% Berkshire Hathaway Energy, 5.15%, 11/15/2043 Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp.: 1.625%, 8/15/2017 3.75%, 4/15/2024 Total Corporate Bonds (Cost $98,220,680) Mortgage-Backed Securities Pass-Throughs 31.1% Federal Home Loan Mortgage Corp.: 3.0%, with various maturities from 4/1/2022 until 3/1/2027 (b) 3.5%, with various maturities from 6/1/2028 until 9/1/2042 (b) 3.641%*, 5/1/2041 4.0%, with various maturities from 4/1/2021 until 6/1/2041 (b) 4.5%, with various maturities from 6/1/2039 until 4/1/2041 (b) 5.0%, 12/1/2040 5.5%, 6/1/2039 6.0%, 11/1/2038 7.5%, 2/1/2035 Federal National Mortgage Association: 3.0%, with various maturities from 5/1/2022 until 12/1/2042 (b) 3.421%*, 3/1/2042 3.5%, with various maturities from 6/1/2028 until 11/1/2042 (b) 4.0%, with various maturities from 11/1/2026 until 9/1/2041 (b) 4.5%, with various maturities from 12/1/2039 until 11/1/2043 (b) 5.0%, with various maturities from 9/1/2025 until 11/1/2041 5.5%, with various maturities from 3/1/2025 until 2/1/2042 6.0%, with various maturities from 10/1/2022 until 4/1/2036 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 3.0%, with various maturities from 7/15/2042 until 10/1/2042 (b) 3.5%, 6/1/2042 (b) 4.5%, 7/15/2040 5.5%, 6/15/2038 6.5%, with various maturities from 12/15/2023 until 7/15/2039 Total Mortgage-Backed Securities Pass-Throughs (Cost $82,234,643) Asset-Backed 0.1% Home Equity Loans First Franklin Mortgage Loan Trust, "A3", Series 2004-FF10, 1.234%*, 9/25/2034 (Cost $259,056) Collateralized Mortgage Obligations 5.7% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 1.957%*, 9/25/2035 Federal Home Loan Mortgage Corp.: "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "CI", Series 3922, Interest Only, 4.5%, 3/15/2041 Federal National Mortgage Association: "IW", Series 2013-54, Interest Only, 3.0%, 6/25/2043 "LI", Series 2013-2, Interest Only, 4.0%, 8/25/2042 "8", Series 356, Interest Only, 5.0%, 2/1/2035 Government National Mortgage Association: "PI", Series 2013-H11, Interest Only, 2.035%**, 4/20/2063 "IO", Series 2013-H08, Interest Only, 2.926%**, 3/20/2063 "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 Impac CMB Trust, "1A1", Series 2003-11, 0.914%*, 10/25/2033 Merrill Lynch Mortgage Investors Trust, "A3A", Series 2003-H, 1.942%*, 1/25/2029 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.602%*, 10/7/2020 Structured Asset Mortgage Investments II Trust, "A1A", Series 2004-AR7, 0.856%*, 4/19/2035 Vendee Mortgage Trust: "DI", Series 2010-1, Interest Only, 0.332%**, 4/15/2040 "IO", Series 2011-1, Interest Only, 0.54%**, 9/15/2046 Wells Fargo Mortgage Backed Securities Trust, "1A2", Series 2003-L, 2.49%*, 11/25/2033 Total Collateralized Mortgage Obligations (Cost $16,442,199) Government & Agency Obligations 29.3% Other Government Related (c) 0.2% Sberbank of Russia, REG S, 5.499%, 7/7/2015 Sovereign Bonds 1.0% Federative Republic of Brazil, 2.625%, 1/5/2023 Republic of Panama, 9.375%, 4/1/2029 Republic of Poland, 5.0%, 3/23/2022 United Mexican States, 3.625%, 3/15/2022 U.S. Government Sponsored Agencies 10.6% Federal Home Loan Bank: 0.041%***, 5/16/2014 0.037%***, 5/28/2014 0.039%***, 6/11/2014 0.044%***, 6/23/2014 Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 17.5% U.S. Treasury Bills: 0.026%***, 7/17/2014 0.026%***, 7/24/2014 0.031%***, 5/1/2014 U.S. Treasury Bonds: Zero Coupon, 8/15/2042 3.5%, 2/15/2039 3.75%, 11/15/2043 U.S. Treasury Notes: 0.625%, 12/15/2016 (a) 2.75%, 11/15/2023 2.75%, 2/15/2024 Total Government & Agency Obligations (Cost $76,688,519) Municipal Bonds and Notes 1.7% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 Total Municipal Bonds and Notes (Cost $3,987,605) Shares Value ($) Securities Lending Collateral 4.1% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $10,858,793) Cash Equivalents 3.6% Central Cash Management Fund, 0.05% (d) (Cost $9,452,802) % of Net Assets Value ($) Total Investment Portfolio (Cost $298,144,297)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2014. ** These securities are shown at their current rate as of April 30, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $298,144,858. At April 30, 2014, net unrealized appreciation for all securities based on tax cost was $3,230,999. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,857,555 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,626,556. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2014 amounted to $10,515,794, which is 4.0% of net assets. (b) When-issued or delayed delivery security included. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in the investment portfolio. At April 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 2 Year U.S. Treasury Note USD 6/30/2014 78 U.S. Treasury Long Bond USD 6/19/2014 13 Total unrealized appreciation At April 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year U.S. Treasury Note USD 6/30/2014 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Corporate Bonds $
